Citation Nr: 0501076	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.

2.  Entitlement to service connection for an acoustic 
neuroma.

3.  Entitlement to service connection for paralysis of the 
VII (facial) cranial nerve.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran presented testimony at a 
Travel Board hearing at the RO in October 2004.  At the 
hearing the veteran submitted additional medical evidence and 
waived initial consideration by the agency of original 
jurisdiction.  Accordingly, the evidence will be considered 
by the Board in its appellate review.  See 69 Fed. Reg. 
53,808 (Sept. 3, 2004) (to be codified at 38 C.F.R. 
§ 20.1304(c)).


FINDINGS OF FACT

1.  The veteran was denied service connection for hearing 
loss by way of a RO rating decision dated in July 1994.  He 
did not perfect an appeal and the decision became final.  

2.  The evidence received since the July 1994 decision is 
new, and does raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for right ear hearing loss.

3.  The veteran's acoustic neuroma is related to his period 
of military service.

4.  The veteran's right ear hearing loss is directly related 
to treatment for his acoustic neuroma.

5.  The veteran's paralysis of the right VII (facial) cranial 
nerve is directly rated to his treatment for his acoustic 
neuroma.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right ear 
hearing loss has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  Right ear hearing loss was incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  An acoustic neuroma was incurred during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

4.  Paralysis of the right VII (facial) cranial nerve was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran served on active duty from July 1986 to April 
1992.  The veteran originally submitted a claim for 
entitlement to service connection for right ear hearing loss 
in September 1993.   His claim was denied by the RO in July 
1994.  Notice of the rating action was provided that same 
month.  The veteran did not perfect an appeal and the 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2003).  As a result, service connection for right ear 
hearing loss may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2004).

The evidence of record at the time of the July 1994 RO 
decision consisted of the veteran's service medical records 
(SMRs), VA treatment records dated in April 1993, and VA 
examination reports dated in October 1993.  

The SMRs contained multiple audiograms but were negative for 
any evidence of a right ear hearing loss that met the 
criteria of 38 C.F.R. § 3.385.  The VA treatment records were 
unrelated to hearing loss.  The VA audiology examination 
report found no evidence of hearing loss that met the 
criteria of 38 C.F.R. § 3.385.

The veteran's claim was denied on the basis that there was no 
complaint of or treatment for hearing loss in service.

The veteran submitted a request to reopen his claim for 
service connection for right ear hearing loss in January 
2002.  Evidence associated with the claims file since the 
July 1994 RO decision includes VA treatment records for the 
period from April 1995 to March 2002, VA examination report 
dated in March 2002, statement from G. R. Gropper, M.D., 
dated in June 2002, statements from B. W. Kesser, M.D., dated 
in December 2001 and August 2002, statement from W. E. 
Hitselberger, M.D., dated in December 2002, statement from R. 
Friedman, M.D., Ph.D., dated in January 2003, statement from 
J. Rutka, M.D., dated in October 2004, medical article co-
authored by Dr. Rutka, received in October 2004, transcript 
of Travel Board hearing held in October 2004.

All of the evidence is new to the record.  A long discussion 
of the evidence is not necessary in this case.  The veteran 
was found to have a total hearing loss in the right ear at 
the time of his March 2002 VA examination.  His average 
decibel loss at the tested frequencies was listed as 110 
decibels, clearly satisfying the criteria found at 38 C.F.R. 
§ 3.385.  Further, the hearing loss was attributed to 
residuals of surgery for an acoustic neuroma, which was said 
to be possibly connected to service by several of the 
statements by private physicians.  In addition, Dr. Rutka 
said that the acoustic neuroma, and thus the right ear 
hearing loss, was related to the veteran's military service.

Thus the evidence does create a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim for service connection for ear hearing loss 
is reopened.  

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the evidence does not show a hearing loss in 
service.  However, the several statements from the private 
physicians, when viewed together, establish that the 
veteran's acoustic neuroma originated in service.  Further, 
the veteran's right ear hearing loss and paralysis of the VII 
cranial nerve are directly attributable to the acoustic 
neuroma.  

The VA treatment records show that the veteran had magnetic 
resonance imaging (MRI) tests of the brain in July and 
October 2001, respectively.  The MRIs were interpreted to 
show the presence of an acoustic neuroma growing along the 
VII, VIII cranial nerve complex.  

The March 2002 VA examiner reported on the results of an 
audiogram, which showed total deafness in the right ear.  He 
also provided a diagnosis of right facial nerve (VII nerve) 
paralysis.  He said that the right ear hearing loss and right 
facial nerve paralysis were the direct result of the acoustic 
neuroma and surgical procedure to remove it.  The examiner 
opined that the veteran's hearing loss was not related to 
service.

In his December 2001 statement, Dr. Kesser said he first saw 
the veteran in November 2001 for treatment of an acoustic 
neuroma.  Dr. Kesser opined that the acoustic neuroma had 
been present for some time.  He noted the average growth rate 
per year for such tumors, noted the size of the veteran's 
tumor at the time of surgery and said that the tumor could 
have been present for 10-15 years.  He made essentially the 
same finding in his August 2002 statement.  Dr. Kesser also 
noted that the veteran experienced some postoperative facial 
nerve weakness.  

Dr. Groppler, who assisted Dr. Kesser in the veteran's 
original surgery to remove the acoustic neuroma, also noted 
that such tumors were slow growing.  He said that it was 
likely that the veteran had the tumor, "albeit small", 
during his time in service.

Dr. Hitselberger also commented on the slow growth rate of 
acoustic neuromas and the size of the veteran's tumor at the 
time of surgery in November 2001.  He said it was conceivable 
that the veteran's tumor was present as far back as 1986.

Dr. Friedman noted that the veteran had had a second surgery 
for his acoustic neuroma in November 2002.  Dr. Friedman 
applied the same rationale as the several other physicians in 
calculating the possible onset of the veteran's tumor based 
on its size at the time of the original surgery.  He opined 
that the tumor could have originated as far back as 1986.

The opinion from Dr. Rutka provides a detailed discussion of 
the growth rate of acoustic neuromas along with a discussion 
of the pertinent literature, some of which was authored by 
Dr. Rutka.  Dr. Rutka concluded that, given the slow growing 
nature of these tumors, he could say with a reasonable degree 
of medical certainty that it was more probable than not that 
the veteran's tumor was present no later than 1992 and as 
early as 1986 if the average growth rate was applied.  A copy 
of an article relating to the treatment of schwannomas 
(acoustic neuromas), co-authored by Dr. Rutka, was included.  

The veteran testified in October 2004 that he began 
experiencing symptoms in the late 1980's or early 1990's that 
he believed were attributable to his acoustic neuroma.  He 
testified about a loss of balance and how he would walk into 
walls, particularly on his right side.  He also testified 
about a gradual onset of hearing loss in his right ear.  He 
sought treatment from VA and was told they could not find a 
reason for his hearing loss until the MRIs disclosed the 
presence of his acoustic neuroma.  He explained how he 
contacted Dr. Rutka and was able to solicit his opinion.  

There is no dispute that the veteran has a right ear hearing 
loss that satisfies the criteria for consideration for 
service connection based on his March 2002 audiogram.  There 
is also no dispute that the veteran has right facial nerve 
paralysis.  

The March 2002 VA examiner attributed both the hearing loss 
and right facial nerve paralysis to the treatment for the 
veteran's acoustic neuroma.  He provided no opinion as to the 
etiology or possible nexus of the acoustic neuroma to the 
veteran's military service.

The several private physicians, except for Dr. Gropper and 
Dr. Rutka, have all opined that it was possible that the 
veteran's tumor was present in service as early as 1986.  Dr. 
Gropper said it was likely that the tumor was present in 
service.  Dr. Rutka gave an opinion that it was more probable 
than not that the tumor was present in service.  

In reviewing all of the evidence of record, the Board finds 
that there is sufficient evidence to establish service 
connection for the veteran's acoustic neuroma.  Further, as 
there are medical opinions of record attributing right ear 
hearing loss and paralysis of the right facial nerve to 
treatment for the acoustic trauma, service connection is also 
established for right ear hearing loss and paralysis of the 
right facial nerve.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for an acoustic neuroma is 
granted.

Entitlement to service connection for paralysis of the VII 
(facial) cranial nerve is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


